DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/22 has been entered.
 
Response to Arguments
Applicant's arguments filed 10/25/22 have been fully considered but they are not persuasive.  The applicant submits the prior art does not disclose the following limitations of the claimed invention:
adhesive which is placed between the base body and the second face and with which the base body is bonded to the chip, as stated in claim 1.  The Examiner respectfully disagrees.
Re claim 1)  The Masuda reference discloses an imaging device with a base body (see figure 1, elements 12 and 16 in combination); a chip (see figure 1, element 13) including a first face (top side) being a light incident face and a second face (bottom side); and adhesive (see figure 3, elements 14, 15, and not shown between 12 and 13) which is placed between the base body and the second face and with which the base body is bonded to the chip (see para 49 and 72: it is inherent that there is adhesive between the top side of the body 12 and bottom side of the chip 13, since the two components are bonded together).  Therefore, the Masuda reference discloses all the limitations of the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 11, 14, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masuda et al., US 2019/0172863.
In regard to claim 1, Masuda et al., US 2019/0172863, discloses an apparatus comprising: 
a base body (see figure 1, elements 12 and 16 in combination); 
a chip (see figure 1, element 13) including a first face (top side) being a light incident face and a second face (bottom side) being opposed to the first face, and that is placed on the base body so that the second face and the base body face each other (see figure 1B, elements 12 and 13: the bottom side if chip 13 faces the top side of base portion 12) and that is mainly made of silicon (see para 2 and 49 and 50: the silicon substrate of the image sensor 13 or chip is bonded to the glass 16 of the base with the resins 14 and 15); and 
adhesive (see figure 3, elements 14, 15, and not shown between 12 and 13) which is placed between the base body and the second face and with which the base body is bonded to the chip (see para 49 and 72: it is inherent that there is adhesive between the top side of the body 12 and bottom side of the chip 13, since the two components are bonded together), wherein effective pixels (see figure 1, element 17) of C x A-number composed of pixel rows of A-number and pixel columns of C-number or composed of the pixel rows of the C-number and the pixel columns of the A-number are arrayed in an effective pixel area of the chip, and images of a number not more than B-number, each of which is composed of the pixels of the C x A-number, are acquired from the chip for one second, wherein A, B and C are positive integers (see para 48-51), 
wherein the adhesive includes a first portion (see figure 3B, elements 15: left portion), a second portion (see figure 3B, elements 15: right portion), a third portion (see figure 3B, elements 15: top portion), and a fourth portion (see figure 3B, elements 15: bottom portion), which are placed between the base body and the chip; 
the first portion and the second portion are positioned between the third portion and the fourth portion in a direction in which the pixel rows or the pixel columns are arrayed (see figure 3B); 
a gap (see figure 3, element 14) is provided between the first portion and the second portion, between the second portion and the third portion, and between the first portion and the fourth portion (see para 72); and 
the first portion and the second portion are positioned between the effective pixel area and the base body (see figure 1B and para 2 and 49 and 50: the first and second portions 14 and 15 are positioned between chip 13 and body 16), and wherein a first spacing of the adhesive between the first portion and the second portion is greater than a distance between the base body and the chip via the gap between the first portion and the second portion (see figure 3B: the space between the first portion (see figure 3B, elements 15: left portion) and second portion (see figure 3B, elements 15: right portion) is greater than distance between the base body (16) and the chip (13) via the gap between the first portion and the se (see figure 1B, elements 13 and 16).
In regard to claim 10, Masuda et al., US 2019/0172863, discloses the apparatus according to Claim 1, wherein a width of the first portion in the direction and a width of the second portion in the direction are smaller than the first spacing (see figure 3B).
In regard to claim 11, Masuda et al., US 2019/0172863, discloses the apparatus according to Claim 1, wherein the chip has a first light shielded pixel area and the third portion is positioned between the first light shielded pixel area and the base body (see figure 1B).
In regard to claim 14, Masuda et al., US 2019/0172863, discloses the apparatus according to Claim 1, wherein the adhesive is positioned between all light shielded pixels of the chip and the base body (see figure 1B).
In regard to claim 20, Masuda et al., US 2019/0172863, discloses the apparatus according to Claim 1, wherein the gap between the first portion and the second portion communicates with space facing side faces of the chip (see figure 1B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al., US 2019/0172863, in view of Keal, US 2018/0220073.
In regard to claim 22, Masuda et al., US 2019/0172863, discloses a camera comprising: the apparatus according to Claim 1 (see claim 1 above).   The Masuda reference does not specifically disclose a mechanical apparatus that actuates at least one of an actuator that moves the chip, an actuator that moves a lens, and a focal plane shutter.
Keal, US 2018/0220073, discloses a camera with an OIS 117 with actuators that provide the compensatory motion in the image sensor, lens or both (see para 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Masuda et al., US 2019/0172863, in view of Keal, US 2018/0220073, to have disclose a mechanical apparatus that actuates at least one of an actuator that moves the chip, an actuator that moves a lens, and a focal plane shutter, in order to compensate motion to provide a higher quality image.

Allowable Subject Matter
Claims 2-9, 12-13, 15-19, 21, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2010/0110282, discloses an imaging device with an adhesive between the sensor chip and the base.
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs